DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 02/11/2019.  

Claim Objections

Claims 52-54, 56 and 61-63 is objected to because of the following informalities: the phrase "and/or" renders the claim unclear and indefinite. For purpose of examination, the examiner considered the informality as one of the two or more alternatives proposed on each case. Appropriate correction is required.

  Response to Arguments

The applicant’s arguments/remarks with regards to the type of restriction/election requirement are persuasive but nonetheless the claimed subject matter of Groups I and 

Requirement for Unity of Invention

2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
When Claims are directed to multiple categories of inventions

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 52-56 and 61-66 are drawn to a device and a method of operation by a beam-based transmission point in a wireless communication network 
Group II. Claims 57-60 and 67-71 are drawn to a device and a method of operation in a wireless device configured for operation in a wireless communication network comprising two or more beam-based transmission points, wherein each of the two or more beam-based transmission points transmits synchronization signals corresponding to beams transmitted by the respective transmission point, the method comprising: receiving information from the wireless communications network indicating a set of synchronization signals to use as synchronization sources, wherein each of the two or more beam-based transmission points is configured to select the radio resources used for synchronization signal transmission in dependence on a value of an assigned identifier, and wherein the radio resources selected by each of the two or more transmission points for transmission of the synchronization signals are derived by a time shift and/or frequency shift as a function of the assigned identifier; and maintaining synchronization with the wireless 11).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a base station selecting radio resources in dependence on an assigned identifier or other configured value, wherein the transmission point derives a time shift and/or frequency shift as a function of the assigned identifier or other configured value, wherein the time shift and/or frequency shift control the radio resources selected by the transmission point for transmission of the synchronization signals and terminal devices receiving information from the wireless communications network indicating a set of synchronization signals to use as synchronization sources, wherein each of the two or more beam-based transmission points is configured to select the radio resources used for synchronization signal transmission in dependence on a value of an assigned identifier on a communication system can’t be analyzed and examined as only one invention. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the EP Pub. 3051906 reference by Nishiki provided in the applicant’s Information Disclosure Statement. For Example the reference describes an invention that relates to a radio communication cellular system where radio communication in a non-directional area and radio communication in a directional area (i.e., a .
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
A selection of the Group I with traverse was made by the applicant on the response submitted to the office on 12/11/2020, the rejection of the selected claims are submitted on this detailed action as follows:

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-56 and 61-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiki (EP Pub. 3051906 ).

 claim 52 Nishiki discloses a method of operation by a beam-based transmission point in a wireless communication network comprising two or more beam-based transmission points, the method comprising: 
selecting radio resources in dependence on an assigned identifier or other configured value, (para. 102, the cell ID assigned to the individual three-dimensional beam, and a cell ID assigned to a three-dimensional beam formed by a base station of an adjacent cell, may have different resource allocation patterns for a CRS)
wherein the transmission point derives a time shift and/or frequency shift as a function of the assigned identifier or other configured value, wherein the time shift and/or frequency shift control the radio resources selected by the transmission point for transmission of the synchronization signals (para. 145, the limited period of time is, for example, a limited portion of radio frames. In other words, the synchronization signal is transmitted using a three-dimensional beam in a limited portion of radio frames); and 
transmitting synchronization signals using the selected radio resources, the synchronization signals being transmitted in association with two or more beams transmitted by the transmission point (para. 145, the transmission control unit 155 controls transmission of a synchronization signal performed using an individual three-dimensional beam so that the synchronization signal for the individual three-dimensional beam is transmitted within a limited period of time).  
 claim 53 Nishiki discloses wherein the transmission point beamforms transmissions according to a configured set of beams and transmits a synchronization signal for each beam (para. 145-146, Also, for example, a period of time (radio frames) during which a synchronization signal is transmitted is limited, and therefore, allocation of power to transmission of a synchronization signal using a three-dimensional beam is limited to within a limited period of time (radio frames)), the synchronization signal enabling a receiving wireless device to perform synchronization measurements and/or received signal strength or quality measurements (para. 176, for example, the communication control unit 263 measures a CRS transmitted in resource blocks within a limited portion of radio frames indicated by the first time information. Also, the communication control unit 263 measures a CRS transmitted in resource blocks within a bandwidth indicated by the first bandwidth information).  
Regarding claim 54 Nishiki discloses wherein transmitting the synchronization signals comprises transmitting a synchronization signal for each beam, each such synchronization signal being based on a different synchronization sequence selected from a set of synchronization 2Attorney Ref.: 1009-3233 / P50800 US2sequences configured for use by the transmission point (para. 91, the three-dimensional direction of a three-dimensional beam formed by the antenna unit 110 is determined on the basis of a set of weight coefficients corresponding to the antenna elements), and 
wherein each synchronization signal serves as a signal synchronization and/or measurement source for wireless devices operating within a coverage area of the respective beam (para. 68, In this example, the base station 91A transmits a signal (e.g., a CRS, a synchronization signal, etc.) using a three-dimensional beam 99. Also, an increase in transmission power due to the transmission of the signal using the three-dimensional beam is accompanied by, for example, a decrease in the power of transmission of a CRS in a non-directional area).  
Regarding claim 55 Nishiki discloses wherein the transmission point beamforms transmissions according to the configured set of beams, and wherein the method comprises performing beamforming transmissions of the synchronization signals according to a particular beam sweeping pattern or timing, and selecting or configuring the particular beam sweeping pattern or timing in dependence on the assigned identifier or other configured value at the transmission point (para. 98, For example, the cell ID assigned to the individual three-dimensional beam and a cell ID assigned to an adjacent cell have different resource allocation patterns for a CRS. Specifically, the cell ID assignment unit 151 assigns, to the individual three-dimensional beam, a cell ID corresponding to a resource allocation pattern that is different from a resource allocation pattern corresponding to a cell ID assigned to an adjacent cell).  
Regarding claim 56 Nishiki discloses wherein the transmission point uses a radio frame structure, wherein each radio frame comprises a number of physical resource blocks (PRBs) defined according to a time/frequency grid, and wherein selecting the radio resources comprises selecting the radio resources by choosing the PRBs to use for transmission of the synchronization signals  and/or wherein the synchronization signals comprise Mobility Reference Signals (MRSs), each MRS comprising a Time Synchronization Signal (TSS) and a Beam Reference Signal (BRS), and wherein each BRS uniquely identifies a beam in a configured set of beams used by the transmission point (para. 98, in particular, in an embodiment of the present disclosure, the transmission control unit 155 controls transmission of a CRS performed using an individual three-dimensional beam so that the CRS is transmitted using a limited portion of available resource blocks. In other words, a CRS is transmitted using a three-dimensional beam in a limited portion of all available resource blocks, instead of using all the available resource blocks).  
 Claim 61 recites an apparatus corresponding to the method of claim 52 and thus is rejected under the same reason set forth in the rejection of claim 52.
Regarding claims 62-65 the limitations of claims 62-65, respectively, are rejected in the same manner as analyzed above with respect to claims 53-56, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 66 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiki (EP Pub. 3051906 ) in view of Reial et al. (U.S. Pub. 20170142604). 

Regarding claim 3 Nishiki does not specifically disclose wherein the synchronization signals comprise Mobility Reference Signals (MRSs), each MRS comprising a Time Synchronization Signal (TSS) and a Beam Reference Signal (BRS) However Reial teach, the processing unit 210 is configured to transmit the mobility reference signal to the WD 14a, 14b in accordance with the transmitted control information. The transmit module 212 is configured to transmit the mobility reference signal to the WD 14a, 14b over e.g. a control channel (such as a synchronization channel) (see para. 38), and Reial further teach, wherein each BRS uniquely identifies a beam in a configured set of beams used by the transmission point (para. 55, wherein the beam identifier is indicative of the MRS sequence parameter per candidate transmission beam). 
Nishiki and Reial are analogous because they pertain to the field of wireless communication networks and, more specifically, to transmission parameters relating to beamforming.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reial .

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471